Citation Nr: 1120278	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-33 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to an increased rating for post operative residuals of left shoulder dislocation, evaluated as 20 percent disabling prior to July 1, 2010, and as 10 percent disabling thereafter.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine, claimed as a low back condition.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from August 2005 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for degenerative disc disease of the thoracolumbar spine, a lung condition and PTSD, denied entitlement to a compensable rating for bilateral hearing loss and denied entitlement to an increased rating in excess of 20 percent for post operative residuals of left shoulder dislocation.

A November 2007 rating decision continued the denial of increased ratings for bilateral hearing loss and post operative residuals of left shoulder dislocation.  

In an April 2010 rating decision, the RO reduced the service-connected post operative residuals of left shoulder dislocation rating from 20 to 10 percent disabling, effective July 1, 2010.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, regardless of the precise diagnosis.  

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2010.  A transcript is of record.  

The issues of entitlement to service connection for degenerative disc disease of the thoracolumbar spine and service connection for an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current lung disorder has not been demonstrated.  

2.  Prior to July 1, 2010, the Veteran's left shoulder disability did not manifest by limitation of motion of the arm to 25 degrees from the side, recurrent dislocation, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, ankylosis or impairment of the clavicle or scapula.

3.  Beginning July 1, 2010, the Veteran's left shoulder disability did not manifest in limitation of motion of the arm at shoulder level, recurrent dislocation, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, ankylosis or impairment of the clavicle or scapula.

4.  In testimony at a hearing on appeal, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Prior to July 1, 2010, the criteria for a rating in excess of 20 percent for post operative residuals of left shoulder dislocation were not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5010, 5201 (2010).

3.  Beginning July 1, 2010, the criteria for a rating in excess of 10 percent for post operative residuals of left shoulder dislocation have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5010, 5201.

4.  The criteria for withdrawal of the appeal of the denial of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defines VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was provided such notice in the June 2007 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the June 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a VA general medical examination in August 2007 for his claimed lung disorder and VA joints examinations August 2007, March 2009 and April 2010 for service connected post operative residuals of left shoulder dislocation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lung Disorder

The Veteran filed the claim for service connection for a lung disorder in December 2006, immediately following discharge from service.  In it, he claimed that he had developed a cough during service, which had persisted for almost a year, although it had lessened at that point.  

During his initial assessment at the VA medical center in January 2007, his mouth, throat and respiratory system were all found to be normal and a pulmonary function test (PFT) was ordered. 

The Veteran received a VA general medical examination in August 2007, where he reported dyspnea on exertion following discharge.  While the results of the ordered PFT were not of record, the VA examiner noted a February 2007 PFT which he interpreted as demonstrating normal results.  Upon examination, the Veteran had congestion on the right nostril but no tenderness in the sinus area, no sore throat or nostril enlargement and a normal mouth examination.  The chest was normal to inspection, palpation, percussion and auscultation and it showed no wheezing, rhonchi or rales.  A lung disorder was not diagnosed.  

During the December 2010 Board hearing, the Veteran stated that he had never been diagnosed with a lung disorder by his medical providers but rather was instructed to keep an eye on his reported symptoms and follow-up if they worsen.  

The medical evidence of record is negative for any symptoms, treatment or diagnosis of a lung disorder or chronic respiratory symptoms.  

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that to satisfy the requirement for a current disability, the disability must be shown at the time of the claim or thereafter); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability is demonstrated if it is shown at any time after the claim is received).

Here, however, there is no competent evidence of a current lung disability.  Accordingly, as the Board finds that the weight of the evidence is against a finding that there is a current lung disability for VA compensation purposes, this claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post Operative Residuals of Left Shoulder Dislocation

The Veteran submitted a claim for an increased rating in June 2007 based on a worsening of symptomatology.  The relevant focus for adjudicating the Veteran's claim is the period beginning June 2006, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2010).  

At the time the claim for increase was filed, service connected post operative residuals of left shoulder dislocation was evaluated as 20 percent disabling.  As noted above, the left shoulder disability rating was reduced from 20 percent to 10 percent disabling, effective July 1, 2010.  Therefore, the question before the Board is whether an increased rating in excess of 20 percent prior to July 1, 2010, and in excess of 10 percent beginning July 1, 2010, is warranted.  

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

The regulatory criteria set forth in the Diagnostic Codes for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran has indicated throughout the claim, including in the April 2010 VA examination, that he is right-handed.  Therefore, the Board will consider the ratings and criteria for the minor shoulder under the relevant diagnostic codes.

Initially, the Board notes that Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint; however, because the medical evidence, as will be explained below, does not show that the Veteran has ankylosis, this diagnostic code is inapplicable.

Diagnostic Code 5201 provides that limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating, and when motion is limited to 25 degrees from the side, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a minimum 20 percent rating is warranted for the minor arm when there is malunion of the humerus, with moderate or marked deformity.  A 20 percent evaluation will also be assigned for recurrent dislocations of the (minor) scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level and for frequent episodes and guarding of all arm movements.  A 40 percent evaluation is assigned for the fibrous union of the minor humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).

Under Diagnostic Code 5203, for impairment of the (minor) clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement, and a 20 percent rating is granted for nonunion with loose movement or for dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).

Degenerative arthritis is rated pursuant to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran received a VA examination in August 2007 where the claims file was reviewed.  His shoulders were symmetrical without swelling, tenderness, crepitus or erythema.  Range of motion testing revealed that abduction was to 160, forward flexion was to 160 degrees, external rotation was to 80 degrees, and internal rotation was to 80 degrees, with the noted limitation of motion found to be due to pain.  No additional limitation was noted due to other DeLuca factors, including after repetitive testing with a two pound weight.  His strength and motor was 5/5 and deep tendon reflexes and pulses were 2+ bilaterally.  The provided x-ray demonstrated left shoulder degenerative changes and calcific tendinitis or bursitis.  The examiner noted status post dislocation with repair with residual chronic tendinitis and stated that he had not changed significantly when compared to his last VA examination.  

The Veteran received a second VA examination in March 2009 where the claims file was again reviewed.  His shoulders were symmetrical and he was able to transfer from the chair to the table without any difficulty.  Range of motion testing revealed that abduction was to 180 degrees with difficulty at the upper limit of 180 degrees, forward flexion was to 180 degrees with discomfort at the upper limit, external rotation was to 90 degrees, and internal rotation was to 90 degrees.  No additional limitation was noted due to pain or other DeLuca factors, including after repetitive testing with a two pound weight.  There was good grip in the hand after testing.  The examiner noted the Veteran's reports of increased pain in doing household duties but that he did not use an assistive device and that his activities of daily living were not affected.  The examiner diagnosed status post operation for left shoulder dislocation, normal examination with discomfort and no functional impairment elicited at that time.  

Following an August 2009 rating decision which proposed to reduce the Veteran's left shoulder disability from a 20 to 10 percent rating, the Veteran was provided with a third VA examination.  The April 2010 VA examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported difficulty with overhead movements, driving, and carrying heavy objects as well as sleeping on occasion.  The examiner noted that the Veteran was in no apparent distress and was able to dress and undress himself without effort.  His shoulders were symmetrical without swelling, spasm, crepitus, tenderness or click.  He could forward flex and abduct to 180 degrees and external and internal rotation were to 90 degrees.  There was a negative impingement test, deep tendon reflexes were 2+ and equal in his upper extremities and musculoskeletal strength was 5/5 bilaterally.  The examiner stated in an April 2010 addendum that there was no additional limitation noted due to pain or other DeLuca factors, including after repetitive testing with a two pound weight, despite the presence of some clicking and crepitus.  

With respect to Diagnostic Code 5201, there is no medical evidence of record which indicated that limitation of arm motion of the minor extremity was to shoulder level or lower.  In fact, all three VA examinations found range of motion was well beyond 90 degrees or shoulder level.  With respect to Diagnostic Code 5202, the medical evidence does not reflect that the left shoulder had manifested by malunion, fibrous union, nonunion, or loss of the head (flail shoulder) of the humerus.  As such, Diagnostic Codes 5201 and 5202 do not provide a basis for an increased rating. 

There is no evidence of nonunion or dislocation of the clavicle or scapula, as is required for a higher rating of 20 percent under Diagnostic Code 5203.  Furthermore, there is no evidence of significant bone or joint deformity or episodes of dislocation, subluxation, or locking.  Accordingly, the criteria listed under this diagnostic code cannot serve as a basis for an increased rating.

Finally, the record does not demonstrate x-ray evidence of degenerative arthritis involving two or more major or minor joint groups or occasional incapacitating episodes.  Therefore, an increased rating is not warranted under Diagnostic Code 5003.  The Board notes that the Veteran cannot receive separate evaluations for arthritis and limitation of motion, as arthritis is evaluated based upon limitation of motion.  Thus, to award separate evaluations under these two, different Diagnostic Codes would be pyramiding.  38 C.F.R. § 4.14 (2010).

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  However, March 2009 and April 2010 VA examiners found that there was no additional limitation of motion due to pain, incoordination, instability, weakness, or any other functional factors and the August 2007 VA examiner found range of motion limited by no more than 10-20 degrees from a full range of motion with pain.  There is no evidence that pain is productive of disuse atrophy, skin changes, or objectively demonstrable weakness.  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca, 8 Vet. App. at 206.  

Furthermore, while the August 2007 examiner noted impingement in the diagnosis, the physical examination found that left shoulder range of motion was limited solely by pain and was specifically noted to be unaffected by any other symptoms.  Furthermore, the April 2010 VA examiner found no impingement or other neurological symptoms in the left arm or hand.  Therefore, there is no evidence of compensable neurological impairment.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

The Board recognizes the Veteran's reports of increased pain in his left shoulder.  However, the evidence of record does not demonstrate symptomatology which warrants an increased rating for either period here on appeal.  

Therefore, as the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent prior to July 1, 2010, and from 10 percent thereafter, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left shoulder disability manifested by symptoms such pain and limitation of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing on appeal.  Id.  During the December 2010 Board hearing, the Veteran testified that he wanted to withdraw the appeal with regard to the claim for a compensable rating for bilateral hearing loss.  Therefore, the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

Entitlement to service connection for a lung disorder is denied.  

Entitlement to an increased rating for post operative residuals of left shoulder dislocation in excess of 20 percent prior to July 1, 2010 and in excess of 10 percent thereafter is denied.  

The appeal of the denial of the claim for a compensable rating for bilateral hearing loss is dismissed.


REMAND

During the December 2010 videoconference hearing before the Board, the Veteran stated that he was receiving regular medical treatment at the Brockton VA medical center (VAMC).  The last records from the Brockton VAMC are dated in February 2009.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.    

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In terms of the Veteran's claimed thoracolumbar disability, he has asserted that he aggravated a pre-existing back injury during his second period of service, specifically by wearing the individual body armor (IBA).  The Veteran further asserted that his physician(s) had told him that his back condition worsened during that time due to the weight from wearing the IBA.  Moreover, the Veteran testified that his back symptoms had resolved prior to service, that he experienced current back symptoms which began and worsened during active duty, and that his back symptoms have continued ever since.  He is competent to report current symptoms and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

If the newly-obtained VAMC treatment records do not include a nexus opinion sufficient to grant service connection for the claimed back disability, the Veteran must be provided with a VA examination to determine the nature and etiology of his current thoracolumbar impairment, and if any such disability clearly and unmistakably pre-existed service, whether it clearly and unmistakably underwent no increase during his second period of active duty service from August 2005 to December 2006.  

Regarding PTSD, VAMC treatment records demonstrated multiple psychiatric diagnoses, including PTSD and depression, and, as noted above, under Clemons the Board must consider entitlement to service connection for a psychiatric disorder, regardless of the actual diagnosis.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

In testimony before the Board during the December 2010 hearing, the Veteran reported that during his second period of service, he experienced incoming weapons fire, improvised explosive devices (IEDs) in the roads during convoys and altercations with combatants and that he feared for his life as a result.  His DD Form 214 confirms that he was ordered to active duty in support of Operation Iraqi Freedom and served in an imminent danger pay zone.  His statements are therefore consistent with his service and VA's duty to provide a VA PTSD examination is triggered.  

Moreover, as there is evidence of multiple diagnoses, the VA examiner should clarify whether any other diagnosed disability currently exists and is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The necessary steps should be taken to obtain all relevant treatment records not already of record, including records from the Brockton VAMC, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.  

2.  Once the above development has been completed, if service connection for a thoracolumbar disability, including degenerative disc disease, cannot be granted, afford the Veteran a VA examination to determine whether any current back disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current back disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.  If, however, the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner should so state.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including depression, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

4.  The agency of original jurisdiction should review the examination reports to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


